DETAILED ACTION
This is an allowance of all claims filed on 05/03/2022. Claims 1, 3 and 9-10 have been amended. Claims 21-22 are new. Claims 7 and 15 are cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following allowable subject matter: “determine a size of the first data packet; divide the size by a number of channels to generate a channel packet size; divide the channel packet size by a size of data able to be stored in a respective partition to generate a number of partitions to be used to store the first data packet;”
Closest prior art Chu [US 2018/0188954] appears to teach an apparatus comprising memory die and memory controller coupled with the die.
Frolikov [US 2019/0303040] appears to teach receiving write request associated to data host, determining if a number of partitions to be used to store the first data packet is equal or less than threshold partitions and in response to the number of partitions being greater than the threshold number of partitions, adjust a partition pattern; and write a codeword to one or more memory die of the plurality of memory die. 
However, the prior arts on record do not appear to teach or fairly suggest dividing the size by a number of channels to generate a channel packet size and dividing the channel packet size by a size of data able to be stored in a respective partition to generate a number of partitions to be used to store the first data packet. Based on this rationale, claim 1 and its dependent claims 2-6 and 8-9 are allowed.
Independent claim 10 recites the following allowable subject matter: “determining a partition pattern at least in part by reducing a number of partitions used to store the first data packet to a number of partitions less than a threshold number of partitions.”
The prior arts on record do not appear to teach or fairly suggest determining a partition pattern by reducing a number of partitions used to store the data packet to a number of partitions less than a threshold number of partitions. Based on this rationale, claim 10 and its dependent claims 11-14 and 21-22 are allowed.
Claim 16 recites the following allowable subject matter: “determine a partition pattern based at least in part on a comparison between a size of the data packet and a threshold number of partitions, wherein writing data into a number of partitions beyond the threshold number of partitions causes a temperature of the first memory die to increase beyond a desired amount;”
The prior arts on record do not appear to teach or fairly suggest this limitation. Therefore, Claim 16 and its dependent claims 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132